Defendant has appealed from an order of the Schuyler Special Term of the Supreme Court confirming the report of arbitrators and directing judgment in favor of plaintiff. On May 6, 1936, defendant leased to plaintiff a farm in Schuyler county at a rental of $400. The lease provided for a $100 credit upon the completion by plaintiff of certain work including tillage of peach orchards, filling in the necessary gullies to permit tillage, gassing peach trees and seeding sixteen acres of land. Defendant reserved the right to sell the farm in which event plaintiff agreed to vacate. In that event it was provided that if the parties were unable to adjust their differences three arbiters were to be selected and the parties agreed to abide by their determination. Defendant sold the farm in June and plaintiff received a notice to vacate. The parties were unable to agree on the amount due plaintiff for his labor and the loss of his fruit crop. The differences were submitted to three arbiters, who awarded plaintiff the sum of $2,182.80. The Special Term confirmed the award. Defendant applied to the court to vacate the arbitration proceedings claiming that the lease should be declared void because, as defendant contended, plaintiff never intended to fulfill its terms. In effect defendant seeks by a cross-motion to rescind the lease. It brought no action to rescind. The Special Term held that plaintiff fully complied with all the provisions of the lease and that there was no intent on his part not to perform the same. The proof sustains the order and judgment of the Special Term and they should be affirmed, with costs. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Orapser, Bliss and Heffernan, JJ.